DETAILED ACTION
The office action is a response to an application filed on July 20, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because, computer storage medium , under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. “A computer storage medium storing an executable computer  program comprising instructions that when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network, the method comprising:” 
In the specification  on page 23 recites a storage medium may comprise at least one of a memory, which may be volatile or non-volatile, a buffer, a cache, an optical disc, magnetic memory, flash memory, etc.  Thus, in this case the claim is ineligible unless amended to avoid the ineligible signal embodiment. It is acceptable to amend the claim to exclude the signal embodiment by adding “non-transitory” to modify the computer storage medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 8, 11, 12, and 14 -20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NOH; Min Seok et al. (Noh hereafter) (US 20170026958 A1).

Regarding Claim 1, Noh teaches a method of operating a user equipment in a radio access network, the method comprising:
transmitting control information (transmit uplink control information) utilizing a control information format (formats 1/1a/1b may be allocated) (Noh; [0144] …A PUCCH that uses the shortened PUCCH formats 1/1a/1b may be allocated to an UL CC #1 in order to transmit uplink control information (UCI).), the control information format being selected from a plurality of different control information formats based on a format indication (format 1a carries ACK/NACK) (Noh; [0138] The PUCCH format 1 carries an SR  …  The PUCCH format 1a carries ACK/NACK modulated according to a bit phase shift keying (BPSK) scheme for one codeword.  The PUCCH format 1b carries ACK/NACK modulated according to a quadrature phase shift keying (QPSK) scheme for two codewords).

Regarding Claim 11, Noh teaches a user equipment for a radio access network, the user equipment being configured to: 
transmit control information (uplink control information) utilizing a control information format (formats 1/1a/1b may be allocated)  (Noh; [0144] …A PUCCH that uses the shortened PUCCH formats 1/1a/1b may be allocated to an UL CC #1 in order to transmit uplink control information (UCI).), the control information format being selected from a plurality of different control information formats based on a format indication (format 1a carries ACK/NACK)  (Noh; [0138] The PUCCH format 1 carries an SR  …  The PUCCH format 1a carries ACK/NACK modulated according to a bit phase shift keying (BPSK) scheme for one codeword.  The PUCCH format 1b carries ACK/NACK modulated according to a quadrature phase shift keying (QPSK) scheme for two codewords).

Regarding Claim 12, Noh teaches a method of operating a radio node in a radio access network, the method comprising (Noh; Fig. 1):
configuring a user equipment with a format indication (allocated to an UL) indicating a control information format for selection from a plurality of different control information formats (Noh; [0144] …A PUCCH that uses the shortened PUCCH formats 1/1a/1b may be allocated to an UL CC #1 in order to transmit uplink control information (UCI)), the control information format  (PUCCH format 1) being a format for transmission of control information (PUCCH format 1 carries an SR ) (Noh; [0138] The PUCCH format 1 carries an SR  …  The PUCCH format 1a carries ACK/NACK modulated according to a bit phase shift keying (BPSK) scheme for one codeword.  The PUCCH format 1b carries ACK/NACK modulated according to a quadrature phase shift keying (QPSK) scheme for two codewords).

Regarding Claim 19, Noh teaches a radio node for a radio access network, the radio node being configured to: 
configure a user equipment with a format indication(allocated to an UL) indicating a control information format for selection from a plurality of different control information formats (Noh; [0144] …A PUCCH that uses the shortened PUCCH formats 1/1a/1b may be allocated to an UL CC #1 in order to transmit uplink control information (UCI)), the control information format (PUCCH format 1) being a format for transmission of control information (PUCCH format 1 carries an SR ) (Noh; [0138] The PUCCH format 1 carries an SR  …  The PUCCH format 1a carries ACK/NACK modulated according to a bit phase shift keying (BPSK) scheme for one codeword.  The PUCCH format 1b carries ACK/NACK modulated according to a quadrature phase shift keying (QPSK) scheme for two codewords).

Regarding Claim 20, Noh teaches a computer storage medium storing an executable computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network, the method comprising:
transmitting control information utilizing a control information format (Noh; [0144] …A PUCCH that uses the shortened PUCCH formats 1/1a/1b may be allocated to an UL CC #1 in order to transmit uplink control information (UCI).), the control information format being selected from a plurality of different control information formats based on a format indication (Noh; [0138] The PUCCH format 1 carries an SR  …  The PUCCH format 1a carries ACK/NACK modulated according to a bit phase shift keying (BPSK) scheme for one codeword.  The PUCCH format 1b carries ACK/NACK modulated according to a quadrature phase shift keying (QPSK) scheme for two codewords).

Regarding Claim 3 and 14, Noh teaches the Claims 1 and 12, wherein control information transmission at least one of: 
pertains to a shared channel (Noh; [0147] FIG. 13 is the case where a PUSCH is simultaneously allocated to an UL CC in which an SRS is transmitted and UCI transmitted through a PUCCH is subject to piggyback through the PUSCH and transmitted together with uplink data); 

Regarding Claim 4 and 15, Noh teaches the Claims 1 and 12, 
wherein the format indication indicates whether the transmission of control information is based on one of puncturing and rate-matching (Noh; [0163] … rate matching may be performed on the PUCCH formats 2/2a/2b of the UL CC #1).

Regarding Claim 5 and 16, Noh teaches the Claims 1 and 12, wherein the format indication comprises one or more sub-indications (Noh; [0144] … UE uses the shortened PUCCH formats 1/1a/1b and simultaneously transmits the SRS and the PUCCH that carries ACK/NACK and/or a positive SR). 

Regarding Claim 6 and 17, Noh teaches the Claim 1 and 12, wherein the format indication indicates a modulation and coding scheme (Noh; [0159] The PUCCH format 2 carries a channel quality indicator (CQI) modulated according to various modulation schemes).

Regarding Claim 7 and 18, Noh teaches the Claims 1 and 12, wherein the format indication is at least one of: 
 configured by a radio node (Noh; [0066] Uplink control information transmitted on the PUCCH may include a HARQ ACK/NACK, a channel quality indicator (CQI) indicating the state of a downlink channel, a scheduling request (SR) which is an uplink radio resource allocation request,); and 

Regarding Claim 8,  Noh teaches The method according to Claim 1, wherein the control information is transmitted in a Physical Uplink Shared Channel, PUSCH, transmission (Noh; [0177] … UCI may be transmitted through the PUSCH according to a piggyback scheme). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of   (3GPP R1-1711495 Title: On UCI on PUSCH) (NPL_95 hereafter) dated June 17, 2017 (IDS provided).

Regarding Claim 2 and 13, Noh teaches The Claims 1 and 12, 
Noh fails to explicitly teach, wherein the format indication indicates a size of control information to be transmitted.
However, in the same field of endeavor, NPL_95 teaches, wherein the format indication indicates a size of control information to be transmitted (NPL_95; [page 2 lines 10-13] … the UL grant to include UCI and how many resources should be used. One possibility would be to specify this behaviour only for large ACK/NACK payload sizes while for small ACK/NACK payload sizes maintain puncturing as in LTE). 

Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of   (3GPP Draft; R1-1711104 Title: UCI on PUSCH) (NPL_04 hereafter) dated June 26, 2017 (IDS provided).

Regarding Claim 9, Noh teaches the method according to Claim 1,
wherein the format indication comprises an indicator indicating a bit mapping scheme, wherein the indicator comprises a plurality of bits wherein the format indication comprises an indicator indicating a bit mapping scheme, wherein the indicator comprises a plurality of bits (NPL_04 [Page 3 lines 12-13] …it is possible to determine UCI mapping pattern depending on whether the UL data mapping is frequency-first or time-first). 

Regarding Claim 10, Noh teaches the method according to Claim 1, 
Noh fails to explicitly teach wherein the indication is configured with downlink control signaling comprising a scheduling grant.
((NPL_04 [Page 3 lines 7-8] … the multiplexing of HARQ-ACK needs to be informed by the UL grant scheduling the PUSCH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/               Examiner, Art Unit 2416               

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416